Citation Nr: 0124651	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  00-09 839	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1959 to June 1962.  
The veteran died in September 1999 and the appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for the cause of the veteran's death.

A hearing was held before a Member of the Board sitting in 
Philadelphia, Pennsylvania, in July 2001.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


REMAND

By a rating dated in March 1993, the veteran was granted 
service connection for residuals, herniated nucleus pulposus, 
rated as 20 percent disabling from August 1992.  By a 
decision dated in November 1995, the evaluation for the 
veteran's back disability was increased to 60 percent and he 
was found to be entitled to a total disability rating on the 
basis of unemployability due to service-connected disability 
from September 1993.  The veteran continued to be rated 
totally disabled until his death in September 1999.  The 
appellant claims that the veteran fell as a result of this 
service-connected disorder, resulting in his death.

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 20, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

At her July 2001 hearing, the appellant testified that the 
veteran was admitted to the University of Pennsylvania 
Hospital following a terminal fall on September 11, 1999.  He 
passed away on September 14, 1999, at this hospital.  These 
records have not been associated with the claims file and 
should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to identify all medical providers who 
treated the veteran for his service-
connected back disability, not already 
associated with the claims file.  After 
securing any necessary release, the RO 
should obtain medical records from all 
sources identified by the appellant, 
including records from the University of 
Pennsylvania Hospital, dating from 
September 11, 1999 to September 14, 1999.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and her representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully met.

3  After completion of the above 
development, the RO should readjudicate 
the case based on the additional 
information.  If the determination 
remains adverse to the appellant, then 
both the appellant and her representative 
should be provided with a supplemental 
statement of the case, and be afforded 
the appropriate time in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



